Citation Nr: 1720243	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  16-16 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel







INTRODUCTION

The Veteran served on active duty from December 1941 to May 1942 and from September 1945 to October 1945.  His death certificate indicates that he died in December 2008.  The Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manilla, the Republic of the Philippines.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a September 2009 rating decision, the RO denied the claim of service connection for the cause of the Veteran's death.  The Appellant did not timely appeal this decision nor did she submit new and material evidence within the one-year period.

2.  Evidence received since the September 2009 rating decision is cumulative or duplicative of the evidence of record at the time of the September 2009 rating decision, or it is not pertinent.


CONCLUSIONS OF LAW

1. The September 2009 rating decision that denied service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2016).  
2.  Evidence received since the September 2009 rating decision is not new and material and the claim of service connection for the cause of the Veteran's death is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Finality

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New and material evidence is defined as evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration; such new and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board will generally presume the credibility of the evidence in determining whether evidence is new and material.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Significantly, however, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

On the record here, in September 2009, the RO denied the Appellant's claim of service connection for the cause of the Veteran's death.  The Appellant was notified of the denial but did not appeal nor submit new and material evidence within the one year appeal period.  The September 2009 rating decision was, therefore, final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.110.

At the time of the September 2009 rating decision, the evidence of record consisted of service treatment records comprised of a physical examination report dated December 9, 1941; personnel records with a physical examination report dated September 28, 1945; and an Affidavit for Philippine Army Personnel executed on October 1, 1945.  The record further consisted of medical notes and medical certificates from private practitioners and Republic of Philippines authorities describing the residuals of the gunshot wound of the leg for which the Veteran was service connected; a copy of the Veteran's death certificate; a February 1963 VA general medical examination report; an October 2005 VA examination report related to the injured leg; and the Appellant's claim for compensation.   

The Veteran's death certificate listed the cause of the Veteran's death as septic shock secondary to ascending cholangitis secondary to obstructive jaundice secondary to choledocholelithiasis and probably cholangiocarcinoma, rule out Klatskin tumor.  Other significant conditions contributing to death are hepatic encephalopathy, stage IV, hypoalbuminemia and anemia secondary.  During his lifetime, the Veteran was service-connected for residuals of gunshot wound and surgery, left leg, involving Muscle Groups XI and XII; degenerative arthritis, left hip; degenerative arthritis, left knee and limitation of extension, left knee.  A September 2009 statement from a private clinician described the illnesses that lead to death, similar to those listed in the death certificate.  A September 2009 correspondence from the Appellant conveys her contention that the pain from the Veteran's service-connected conditions contributed to his cause of death.

The RO denied the claim of entitlement to service connection for the cause of the Veteran's death because there was no evidence establishing manifestations of one of the death-causing conditions while the Veteran was in-service.  The RO found that none of the death-causing conditions began in service, and that the Appellant's contention that the Veteran's service-connected conditions began in service was not legally competent due to her status as a lay person.  In essence, at the time of the September 2009 rating decision, there was evidence of service-connected disorders, but no competent evidence that those disorders contributed to the cause of the Veteran's death.  Moreover, there was no competent evidence that the causes of death as listed in the death certificate manifest in service or are otherwise related to service.

Since the September 2009 rating decision, the Appellant has submitted a number of documents including statements and medical records.  For the most part, these documents and medical records are duplicative of evidence already of record.  As to the non-duplicative evidence, in June 2015, medical records from Dr. J.C. were received.  These records, dating in November and December 2008, merely detail the acute treatment of the Veteran near the time of his death for the conditions listed on the death certificate.  They do not offer a connection between the service-connected conditions and the cause of death, nor do they indicate that the death-causing conditions are related to service.  As the evidence was previously of record regarding which illnesses led to the Veteran's death, the new evidence from Dr. J.C. is cumulative.

The Appellant submitted additional letters contending that the gunshot wound of the leg and its residuals contributed to the cause of the Veteran's death.  The Board finds that these lay statements are also cumulative of the lay statements that were in evidence at the time of the September 2009 denial.

For the foregoing reasons, the evidence submitted since the September 2009 rating decision is cumulative of the evidence already of record and does not relate to any of the bases for the prior denial.  The evidence is, therefore, not new and material, and reopening of the claim is not warranted.  The benefit-of-the-doubt doctrine is, thus, not for application.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993) (the benefit-of-the-doubt doctrine is not applicable to applications to reopen a claim unless the threshold burden of submitting new and material evidence has been met).


ORDER

The application to reopen the claim of service connection for the cause of the Veteran's death is denied.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


